Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments 
Applicant's arguments filed 06/14/2021, have been fully considered, and they are persuasive. Therefore, the previous rejection has been withdrawn.

Allowable Subject Matter
Claims 1 – 12, 14 – 20 and 22 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of records fails to explicitly disclose, with respect to claim 1, “a second arm that is coupled to a second side the support beam, opposite the first side of the support beam;
the base is movable to position the support beam relative to the part to be scanned:
with the base positioned relative to the part, the support beam is movable along the first axis relative to the base to concurrently locate the first scanner at a first location along the first axis relative to the part and the second scanner at a second location along the first axis relative to the part;
the first location along the first axis of the first scanner and the second location along the first axis of the second scanner are different;
with the first scanner at the first location along the first axis, the first arm is independently movable along the second axis relative to the support beam to move the first scanner along the second axis relative to the part while generating first scan-data, representative of a first portion of the part, used for the predictive shimming: and
with the second scanner at the second location along the first axis, the second arm is independently movable along the second axis relative to the support beam and relative to the first arm to move the second scanner along the second axis relative to the part while generating second scan-data, representative of a second portion of the part, used for the predictive shimming, where the closest prior art is Valenzuela et al (US 2019/0265021 A1), Ingram et al. (US 2018/0128751 Al) and Froom (US 6,378,387 B1). 
Valenzuela et al. is directed towards a first surface of a part is scanned with a laser scanner as a platform of a computer numerical controlled (CNC) gantry tool moves relative to the part to form scan data, in which the laser scanner is connected to the platform of the computer numerical controlled (CNC) gantry tool. Differences between the first surface and design for the first surface are determined using the scan data, see abstract. 
Ingram et al, which is in the same field of endeavor, discloses methods and systems for inspecting surfaces of various components, such as evaluating height deviations on these surfaces. A method involves aggregating inspection data from multiple line scanners into a combined data set. This combined data set represents a portion of the surface that is larger than the field of measurement any one of the scanners. Furthermore, each pair of adjacent scanners operate at different periods of time to avoid interference. Because operating periods are offset, surface portions scanned by the pair of adjacent scanners can overlap without interference. This overlap of the scanned portions ensures that the entire surface is analyzed. The position of scanners relative to the inspection surface may be changed in between the scans and, in some embodiments, even during the scan. This approach allows precise scanning of large surfaces, see abstract.
Last but not least, Froom, which is in the same field of endeavor, discloses a non-destructive inspection, testing and evaluation system and process is provided for the review of 
However, all above prior arts either, alone or in combination fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable. The same reasoning applies to independent claim 12 and 22, which are slight variations of the claim 1 stands allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701.  The examiner can normally be reached on Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUM BILLAH/Primary Examiner, Art Unit 2486